Citation Nr: 1230175	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-36 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for a bilateral knee disorder.  

In March 2010, the Board denied the Veteran's claim for service connection for a bilateral knee disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Veterans Court).  In August 2010, the Court vacated the Board's March 2010 decision that denied service connection for a bilateral knee disorder, and remanded the issue to the Board for further development and readjudication, in accordance with the August 2010 Joint Motion for Partial Remand.  The appeal as to the remaining issues was dismissed.  

In December 2010 and again in July 2011, the Board remanded the bilateral knee claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration. In April 2012, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review. 

However, because the AMC failed to comply with the remand directive pertaining to a VA medical opinion, this claim must again be remanded.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The remand will again be via the AMC.  VA will notify the appellant if further action is required.

	


REMAND

I.  VA Examination and Medical Opinion

Although, regrettably, it will result in additional delay in adjudicating this appeal, a remand is required to ensure compliance with the Board's prior December 2010 and July 2011 remand directives, insofar as providing an adequate and thorough VA examination and opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated); 38 U.S.C.A. § 5103A(d) (West 2002).  

The Veteran contends he has a bilateral knee disability due to an in-service knee injury from falling out of a moving truck, while stationed in Germany.  The service treatment records are unremarkable for indications of in-service diagnosis or treatment for any knee injury or disease.  For instance, the March 1971 service separation examination report does not note any diagnosed bilateral knee disorder.  However, his service personnel records indicate that he served on active duty in Germany from 1970 to 1971, with a military occupational specialty (MOS) during that time as a wheeled vehicle repairman.  Therefore, the Board finds his account of in-service injury to both knees to be uncontradicted and consistent with the circumstances of his service, and thus, credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Notably, the August 2010 Joint Motion highlighted the Board's failure to consider the Veteran's lay statements regarding in-service injury and continuity of knee symptomatology since service.  In December 2010, the Board remanded the claim so the Veteran could undergo a VA compensation examination to obtain a medical nexus opinion concerning whether any current bilateral knee disability (including degenerative joint disease, right medial meniscus tear, and/or bilateral Osgood-Schlatter's disease) is related to service, to include his credible statements of an in-service knee injury when he fell from a moving truck while stationed in Germany.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Accordingly, the AMC arranged for a VA examination in January 2011.  The January 2011 VA examiner opined that because there is no evidence of any treatment to the knees in service, it is not at least as likely as not that the current right knee strain, left knee strain, and/or old Osgood-Schlatter's disease of the knees, would be related to his military service.  However, the opinion is inadequate because it was based upon the lack of medical documentation of any knee injury or treatment in the service treatment records.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) found an examination inadequate where, as here, the examiner did not comment on the Veteran's report of relevant injury in service and, instead, relied on the absence of evidence in his service treatment records (STRs) to provide a negative opinion.  Moreover, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of a claimed disability, both during and since service, even where not corroborated by contemporaneous medical evidence such as treatment records.

In a July 2011 Board remand, the Board found this did not comply with the December 2010 remand directive, which instructed the examiner to assume that the Veteran did injure his knees when he fell from a moving truck while serving in Germany.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated.  The examiner's opinion must support its conclusion with an analysis the Board can consider and weigh against contrary opinions.).

Thereafter, in July 2011 the Board remanded the matter to the AMC to obtain an addendum opinion on etiology of the bilateral knee disorder, particularly to consider the conceded account of in-service injury to his knees from falling from a moving truck.  The AMC then arranged for a medical opinion in December 2011, which was provided by a different VA clinician than the January 2011 VA examiner.

The December 2011 examiner provided a medical opinion that it is less likely as not that the current knee conditions (considering prior diagnoses for bilateral Osgood-Slaughter's disease and bilateral knee sprains) were caused by, aggravated by or the result of active military service.  Unfortunately, the December 2011 opinion's stated rationale improperly relied upon the absence of medical treatment for a bilateral knee disorder both during and following service.  

The Board notes that, much like the prior examiner's opinion, the December 2011 examiner's opinion is also inadequate, because it is based upon the lack of medical documentation of any knee injury or treatment in the service treatment records.  So, this opinion did not comply with the December 2010 and July 2011 remand directives, which instructed the examiner to assume that the Veteran did injure his knees when he fell from a moving truck while serving in Germany.  Stegall, 11 Vet. App at 268.  See Barr, 21 Vet. App. at 311; see also Stefl, 21 Vet. App. at 123-24.

Ultimately, the mere absence of treatment records showing documentation of the claimed condition cannot be the sole basis for concluding a claimed condition was not present during service or since or is unrelated to the Veteran's service.  See, again, Dalton, 21 Vet. App. at 23, and Buchanan, 451 F.3d at 1331.  The Veteran is competent as a layperson to offer his account of how he injured his knees and a history of pain, buckling, cramping and numbness following the alleged accident.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  
To emphasize, the CAVC vacated the Board's prior March 2010 denial of the bilateral knee claim for not properly considering the Veteran's lay assertions of in-service injury and continuity of knee symptoms since service.

Because the examiner did not account for pertinent evidence of record, the December 2011 VA medical opinion is inadequate, as was the prior examination and medical opinion in January 2011.  At this point, another VA examination and medical opinion is needed, not just a medical opinion, because the January and December 2011 examining physicians have raised the issue of whether the Veteran currently suffers from a diagnosable bilateral knee disability.  

II.  VA Treatment Records

The claims file reflects that the Veteran has received VA medical treatment through the VA Medical Center (VAMC) in Dallas, Texas.  However, as the claims file only includes treatment records from that provider dated up to February 2008, any additional records from that facility should be obtained.  Such recent records would assist in clarifying the nature and diagnosis of his current bilateral knee disability, if any.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Dallas, Texas VAMC, or any other identified VA facility, for the period from February 2008 to the present.
	
2.  Thereafter, schedule the Veteran for a VA examination in order to determine the nature and etiology of his claimed bilateral knee disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  The examiner should elicit from the Veteran a complete history of his complaints of a bilateral knee disability, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered. 

The examiner should respond to the following:

a) Please identify any currently diagnosed disorders of, or relating to, any bilateral knee disability.  

b) Assuming the Veteran injured his knees in service as alleged, is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed bilateral knee disability had its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service?

For the purposes of this opinion, the examiner should presume that the Veteran has credibly asserted an in-service injury of both knees from falling out of a moving truck, while stationed in Germany.  

For purposes of the examination and opinion mentioned above, the examiner must consider that the Veteran has asserted post-service continuity of symptoms (e.g., knee pain, buckling, cramping and numbness, etc.).

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

4.  Upon completion of the above, readjudicate the claim, with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


